DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

           WINSTON MUHAMMAD and JANET MUHAMMAD,
                        Appellants,

                                      v.

                   BAC HOME LOANS SERVICING, LP,
                             Appellee.

                              No. 4D13-1580

                           [September 10, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Miette K. Burnstein, Judge; L.T. Case No.
10036145CACE.

   Winston and Janet Muhammad, Lauderhill, pro se.

   Lance T. Davies of Butler & Hosch, P.A., Orlando, for appellee.

                         ON MOTION FOR REHEARING

PER CURIAM.

  We grant the motion for rehearing, withdraw our prior opinion and
substitute the following in its place.

    We reverse the final judgment of foreclosure entered in this case.
Appellants allege that the appellee failed to prove its standing to foreclose
at the trial. Not only was there no evidence of standing, but the trial court
treated the matter as though it were ruling on a motion for summary
judgment. It never took testimony and merely interrogated the parties as
to their respective positions, then ruled in favor of foreclosure. As no trial
was ever conducted, a final judgment should not have been entered. We
remand for a new trial, in which both parties may submit evidence
necessary to sustain their respective positions.

   Reversed and remanded.

DAMOORGIAN, C.J., WARNER and MAY, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2